
	

114 HR 2460 : To amend title 38, United States Code, to improve the provision of adult day health care services for veterans.
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 2460
		IN THE SENATE OF THE UNITED STATES
		May 24, 2016Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to improve the provision of adult day health care services
			 for veterans.
	
	
		1.Provision of adult day health care services for veterans
 (a)In generalSection 1745 of title 38, United States Code, is amended— (1)by adding at the end the following new subsection:
					
						(d)
 (1)The Secretary shall enter into an agreement under section 1720(c)(1) of this title or a contract with each State home for payment by the Secretary for adult day health care provided to a veteran who is eligible for, but does not receive, nursing home care pursuant to subsection (a).
 (2)Payment under each agreement or contract between the Secretary and a State home under paragraph (1) for each veteran who receives care under such paragraph shall be made at a rate that is equal to 65 percent of the payment that the Secretary would pay to the State home pursuant to subsection (a)(2) if the veteran received nursing home care under subsection (a) rather than under paragraph (1) of this subsection.
 (3)Payment by the Secretary under paragraph (1) to a State home for adult day health care provided to a veteran described in that paragraph constitutes payment in full to the State home for such care furnished to that veteran.; and
 (2)in the heading, by inserting , adult day health care, after home care. (b)clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 1745 and inserting the following new item:
				
					
						1745. Nursing home care, adult day health care, and medications for veterans with service-connected
			 disabilities..
			
	Passed the House of Representatives May 23, 2016.Karen L. Haas,Clerk
